Decided February 21, 1941.
                                 ORDER.
In this matter, opinion in which may be found in 109 Mont. 228,95 P.2d 438, the alternative writ of supervisory control was quashed after respondents had filed concurrently a motion to quash and also an answer and return, in accordance with the established practice in this court. Subsequently the respondents filed a cost bill in the total amount of $92.21, of which $18 was for the district court clerk's fee for preparing the original transcript of the proceedings for certification to this court, itemized as 180 folios at 10¢ per folio, and $32 was for three copies thereof at 5¢ per folio each. Subsequently relators filed motions to tax costs, and specific objections to the two above items for transcript, totaling $50.
We find no valid objection to the cost bill, except that the total cost for preparing the transcript is fixed by section 4918, Revised Codes, at 15¢ per folio, which, at the 180 folios claimed, amount relators do not question, amounts to $27, instead of the $50 claimed, making a reduction of $23.
Section 9796, Revised Codes, allowing, on review other than by appeal, the same costs as on appeal, the $92.21 claimed by the cost bill is hereby reduced to $69.21, and judgment therefor ordered in respondents' favor against the relators.
                                HOWARD A. JOHNSON, Chief Justice.